           Case 1:21-cv-00826-WMS Document 23 Filed 08/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK
                                 BUFFALO DIVISION


 ERIE COUNTY MEDICAL CENTER
 CORPORATION, et al.,

                Plaintiffs,
                                                      Case No.: 1:21-cv-00826-WMS
           v.
 TEVA PHARMACEUTICALS USA,
 INC., et al.,

                Defendants.


NOTICE OF MOTION AND MOTION FOR TEMPORARY STAY OF PROCEEDINGS
   PENDING ANTICIPATED TRANSFER TO MULTIDISTRICT LITIGATION

       Walmart Inc. and Wal-Mart Stores East, LP (collectively, “Walmart”), by its undersigned

attorneys, will move at a date and time to be established by the Court, for an Order temporarily

staying all proceedings before this Court pending the Judicial Panel on Multidistrict Litigation’s

final decision regarding whether to transfer this case to the Multidistrict Litigation pending

before the Honorable Dan A. Polster of the United States District Court for the Northern District

of Ohio.

       In support of the motion, Walmart relies on the accompanying Memorandum of Law in

support of Motion for Temporary Stay of Proceedings Pending Anticipated Transfer to

Multidistrict Litigation, the declaration of James W. Carlson, the exhibits attached thereto, and

all the pleadings and proceedings in this action.

       Please take further notice that Walmart intends to file and serve reply papers.
      Case 1:21-cv-00826-WMS Document 23 Filed 08/04/21 Page 2 of 2




DATED: August 4, 2021               Respectfully submitted,

                                    /s/ James W. Carlson
                                    James W. Carlson
                                    JONES DAY
                                    500 Grant Street, Suite 4500
                                    Pittsburgh, PA 15219
                                    Telephone: (412) 391-3939
                                    Facsimile: (412) 394-7959
                                    Email: jamescarlson@jonesday.com

                                    Christopher Lovrien*
                                    Erin Burke*
                                    JONES DAY
                                    555 S. Flower Street, 50th Floor
                                    Los Angeles, CA 90071
                                    Telephone: (213) 489-3939
                                    Facsimile: (213) 243-2539
                                    Email: cjlovrien@jonesday.com
                                    Email: eburke@jonesday.com

                                    * denotes national counsel who will seek pro
                                    hac vice admission

                                    Attorneys for Walmart Inc. and Wal-Mart
                                    Stores East, LP




                                    2
